Ellison, J.
(concurring).—In concurring in the foregoing opinion,, we deem it proper to distinguish between the case presented and one where, there are mutual credits between the parties. In the latter instance the law will imply an understanding that the *212credits in the hands of the one will extinguish, as far as they may reach, the credits in the hands of the other; as if there were mutual accounts between merchants, or brokers. Or, as where A sells provisions to B, and B performs labor for A. In these, and like instances, one credit may be set off against the other, notwithstanding the statute of exemptions. Such statute can have no rightful application to such a case. “The principle, briefly, is that where two persons have trusted each other, and one of them is called to pay his debt, he may consider such debt to the other as a sum in his own hands, upon which he has a lien for- the debt due to himself, and in paying his own debt due to the other, he may deduct the amount of what is due to himself; the presumption of law being that he was induced to trust the other by having this pledge in his own hands, or that .there was a mutual understanding that the respective debts should be in part paid by such exchange.” Quoted by Waterman on Set-off, page 176, from Holt’s Bankrupt L. 223.
G-ill, J., concurs.